Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00845-CV

                           Eric C. SANDERS and Carrie L. Sanders,
                                        Appellants

                                                v.

                  AMERICAN HOME MORTGAGE SERVICING, INC.,
                                 Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-17353
                        Honorable Janet P. Littlejohn, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the trial court’s judgment in favor of
appellee American Home Mortgage Servicing, Inc. is AFFIRMED.

        It is ordered that appellee American Home Mortgage Servicing, Inc. recover its costs of
this appeal from appellants Eric C. Sanders and Carrie L. Sanders.

       SIGNED February 25, 2015.


                                                 _____________________________
                                                 Marialyn Barnard, Justice